     Case 2:20-cv-02428-SAC-KGG Document 40 Filed 11/19/20 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF KANSAS,

KENNETH MOORE

                        Plaintiff,

      Vs.                                               No. 20-2428-SAC

C.R. BARD, INC., BARD
PERIPHERAL VASCULAR, INC.,
MCKESSON CORPORATION, et al.,

                        Defendants.


                         MEMORANDUM AND ORDER

            This products liability action was originally filed in the County

Court of Dallas County, Texas, with Kenneth Moore being one of the 17

named plaintiffs. C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard

defendants”) removed this action to the United States District for the

Northern District of Texas, Dallas Division, based on diversity jurisdiction

and on the allegation that the plaintiffs had improperly joined the Texas

corporation, McKesson Corporation (McKesson), to defeat diversity

jurisdiction. ECF# 1. According to the notice of removal, the plaintiffs had

alleged that McKesson was involved in establishing, marketing and

administering the Bard Reach program that tracked patients implanted with

Bard IVC filters for follow up care or retrieval of the filter and that McKesson

also marketed the filters through this program. The Bard defendants assert

                                       1
     Case 2:20-cv-02428-SAC-KGG Document 40 Filed 11/19/20 Page 2 of 3




the plaintiffs’ complaint failed to allege that they were enrolled in this

program or that their enrollment resulted in any filter-related injuries. Thus,

the Bard defendants argued McKesson was fraudulently joined.

            The Bard defendants next moved to dismiss the out-of-state

plaintiffs’ claims for lack of personal jurisdiction arguing in part that these

plaintiffs had pleaded no facts connecting their injuries or the defendants’

alleged actions to Texas. ECF# 2. Six days later, the defendant McKesson

filed a motion to dismiss without prejudice the plaintiff’s claims for lack of

subject matter jurisdiction. ECF# 11. McKesson asks this court to find it was

fraudulently joined and to dismiss it without prejudice as a non-diverse

defendant fraudulently joined for which subject matter jurisdiction is lacking.

            The plaintiffs were granted an extension of time to August 27,

2020, to file their responses to both pending motions to dismiss. (ECF# 15).

They, however, responded only to the Bard defendants’ motion to dismiss

(ECF# 19) and then moved to sever and transfer venue of out-of-state

plaintiffs’ cases (ECF# 20). The August 27th deadline passed without the

plaintiffs responding to McKesson’s motion. Without addressing the question

of fraudulent joinder raised in McKesson’s motion, the United States District

Court for the Northern District of Texas on August 31, 2020, granted the

plaintiffs’ motion to sever and transfer venue. ECF# 26. The plaintiff Moore’s

case was severed and transferred into the District of Kansas on September

                                        2
     Case 2:20-cv-02428-SAC-KGG Document 40 Filed 11/19/20 Page 3 of 3




2, 2020. The court’s docket record reflects that McKesson’s counsel who filed

the motion to dismiss has withdrawn, and new counsel has entered their

appearance as of September 4, 2020.

            The court finds that the order severing and transferring Moore’s

action to this court effectively moots the Bard defendants’ motion to dismiss.

McKesson’s motion to dismiss remains pending. The court hereby orders the

plaintiff Moore to show cause why this court should not consider and decide

the defendant McKesson’s motion to dismiss as an uncontested motion

pursuant to D. Kan. Rule 7.4(b). The plaintiff shall file his response no later

than December 3, 2020.

            IT IS THEREFORE ORDERED that the Bard defendants’ motion to

dismiss (ECF# 2) is denied as moot;

            IT IS FURTHER ORDERED that the plaintiff Moore is to show

cause no later than December 3, 2020, why this court should not consider

and decide the defendant McKesson’s motion to dismiss (ECF# 11) as an

uncontested motion.

            Dated this _19th_ day of November, 2020, Topeka, Kansas.



                        ____/s Sam A. Crow______________________
                        Sam A. Crow, U.S. District Senior Judge




                                       3
